COURT OF CHANCERY
                                            OF THE
                                    STATE OF DELAWARE

TAMIKA R. MONTGOMERY-REEVES                                     Leonard L. Williams Justice Center
      VICE CHANCELLOR                                            500 N. King Street, Suite 11400
                                                                Wilmington, Delaware 19801-3734

                                       October 19, 2016




       Denilia Francis                          Ocwen Financial Services, Inc.
       9 Guenever Drive                         1661 Worthington Road, Suite 100
       New Castle, DE 19720                     West Palm Beach, FL 33409

             RE:   Denilia Francis v. Ocwen Financial Services, Inc., et al.,
                   Civil Action No. 12661-VCMR

       Dear Litigants:

             On August 9, 2016, the Register in Chancery received Plaintiff’s petition

       (the “Petition”) for a temporary restraining order and injunction against Ocwen

       Financial Services (“Ocwen”), which sought to prohibit Ocwen from foreclosing

       upon Plaintiff’s property at 9 Guenever Drive, New Castle, Delaware, 19720. On

       August 15, 2016, Master Zurn issued a Letter Decision and Order, which granted

       the application for in forma pauperis, but dismissed the Petition as legally

       frivolous. Neither party took exception to the Letter Decision and Order within

       eleven days of the date of the report, as required under Court of Chancery Rule

       144. On September 9, 2016, the Letter Decision and Order was approved and

       adopted on by Chancellor Bouchard.
Francis v. Ocwen
C.A. No. 12661-VCMR
October 19, 2016
Page 2 of 3

      On September 13, 2016, the Register in Chancery received a letter from

Plaintiff to Master Zurn. Plaintiff stated that she did not understand Master Zurn’s

ruling, asked thirteen questions,1 requested that Master Zurn “reconsider [her]

position,” stated “[t]he FDCPA has rules concerning debt collectors and creditors.

Ocwen is a debt collector acting outside of their capacity.[sic] (legally) by law,”

and pointed Master Zurn to “Exhibit A,” which is a June 15, 2016 letter from

Ocwen to Plaintiff.

      The purpose of Plaintiff’s September 13, 2016 letter is unclear. To the

extent that it purports to take exceptions to Master Zurn’s Letter Decision and

Order, I note that it is untimely under Rule 144.           Regardless, a hearing is

unnecessary. I have conducted a de novo review of the rulings in the Letter

Decision and Order. See DiGiacobbe v. Sestak, 743 A.2d 180, 184 (Del. 1999). I


1
      The September 13, 2016 asks the following questions. 1) “What is frivolous?” 2)
      “Are you complicit to the greed, corruption and fraud of so called debt
      collectors?” 3) “How can you provide proof that Ocwen Financial has received
      hardship?” 4) “Is not being threatened to be evicted not irreparable harm?” 5)
      “What is equity? Any must be shown by whom?” 6) “Is being served by Sherriff
      not a pending of a thing or type of action?” 7) “Is asserting my rights and staying
      in honor not good faith?” 8) “Are you perpetuating fraud that has plagued this
      society for centuries to continue?” 9) “Can you explain rule 144? I am not a
      legalese expert.” 10) “Are you not to exercise ordinary care?” 11) “Can a debt
      collector collect on a debt that was discharged in Bankruptcy?” 12) “How can a
      debt collector have a lien on property?” 13) “What and how can a debt collector
      claim rights which were never theirs?”
Francis v. Ocwen
C.A. No. 12661-VCMR
October 19, 2016
Page 3 of 3

agree with the analysis conducted in the Letter Decision and Order and adopt it as

a decision of this court.

      IT IS SO ORDERED.

                                            Sincerely,

                                            /s/ Tamika Montgomery-Reeves

                                            Vice Chancellor


      TMR/jp